The decision was made at October term 1847.
Dewey, J.
This note not having been indorsed until more than sixty days had elapsed after its execution by the maker, the case does not fall within the letter of the provisions of St. 1839, c. 121, § 2. It being thus indorsed when overdue, in order to charge the indorser, a demand should have been made on the maker within a reasonable time, and due notice given to the indorser. The legislature having prescribed sixty days from its date as a reasonable time for making a demand, when the note is payable on demand, we think a similar period of time after the transfer of the note, and indorsement thereof, might be properly adopted as a reasonable time for making the demand, when such note is negotiated, after the expiration of more than sixty days from its date. Supposing this to be so, then a demand on the 14th of July 1845 would have been seasonable, and might be relied on as a legal demand; and due notice of that demand having been given to the indorsers, the plaintiff would be entitled to maintain his action, unless the other facts stated in the case constitute a good defence.
The plaintiff became the owner of this note on the 28th of May 1845, and it was indorsed by the defendant on that day. It was then due by its terms, and it was competent for the plaintiff to make a demand on the maker for payment of the same. On the 26th of June 1845, the plaintiff did make such demand. It- was strictly a legal demand. The note was presented to the maker, and payment thereof requested. Of this demand, and the neglect of the maker to pay the same, the plaintiff gave the indorser no notice. This was a neglect of duty on the part of the holder of the note, and such laches as to discharge the indorser. It is no *403sufficient excuse for this neglect to give notice of the demand and refusal to pay, that the maker requested a delay of two weeks. Nor will it avail the plaintiff, that he was not required by law to make any demand until July 14th, or even a later period. He was not bound to make so early a demand; but having made it, and the note having been,dishonored, he was bound to give notice thereof to the indorser.
A similar rule prevails in reference to bills of exchange payable at a future day. The drawee is not bound to present them for acceptance before maturity; but if he does so present them, and they are dishonored, and not accepted, he must give due notice of such presentment and refusal to accept. Bayley on Bills, (2d Amer. ed.) 213. The result is, therefore, that judgment must be entered for the defendant.